People v Soto (2014 NY Slip Op 07572)





People v Soto


2014 NY Slip Op 07572


Decided on November 6, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Clark, JJ.


13394 3146/11

[*1] The People of the State of New York, Respondent, —
vLuis Soto, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Lori Ann Farrington of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (William Mogulescu, J.), rendered on or about September 14, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: NOVEMBER 6, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.